judgment has not been entered in the underlying case, we lack jurisdiction
                to consider these appeals, and we
                            ORDER these appeals DISMISSED.'




                                                           Hardesty


                                                                                       , J.




                cc: Hon. Joanna Kishner, District Judge
                     Hon. Jennifer P. Togliatti, District Judge
                     James R. Aymann
                     Alexander L. Mazzia, Jr.
                     Eighth District Court Clerk




                      'In light of this order, we deny as moot all pending motions and
                requests for relief in these appeals, and direct the clerk of the court to
                return, unfiled, the documents provisionally received in this court in
                Docket No. 64657 on March 27, 2014, and the documents provisionally
                received in this court in Docket No. 64898 on April 24 and 25, 2014.



SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A